Citation Nr: 1805184	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  08-33 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sinusitis with rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1972 to June 1975 and from August 2004 to January 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded this case in October 2015 and July 2017 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Pursuant to the July 2017 remand, the RO obtained a VA addendum opinion to clarify the etiology of the Veteran's sinusitis with rhinitis in August 2017.  In the remand, the Board directed the examiner to opine as to whether there was clear and unmistakable evidence that the Veteran's sinusitis with rhinitis pre-existed his second period of active duty, that the Veteran's sinusitis with rhinitis was not permanently aggravated by his second period of active duty, and that such aggravation was due to the natural progression of the disability.  The examiner was also directed to opine whether it is at least as likely as not that the Veteran's sinusitis with rhinitis is related to his active duty, to include his claimed exposure to toxins in the Persian Gulf.  Here, since the August 2017 VA examination report does not contain these opinions, it does not comply with the Board's July 2017 remand instructions.  The Board finds that the August 2017 VA examination report is incomplete.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In light of the above, the Board finds that another VA examination is warranted to obtain an opinion regarding the etiology of the Veteran's sinusitis with rhinitis.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion clarifying the etiology of the Veteran's sinusitis with rhinitis.  If deemed necessary by the examiner, afford the Veteran a VA examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a copy of this remand, should be made available to the examiner and the examiner report should include a discussion of the Veteran's documented medical history and assertions. 

After review of the claims file, the examiner should address the following: 

a.  Is there clear and unmistakable evidence that the Veteran's sinusitis with rhinitis pre-existed the Veteran's second period of active duty?

b.  If yes, is there clear and unmistakable evidence that the Veteran's sinusitis with rhinitis was not aggravated beyond the natural progression by his second period of active duty?

c.  If the answer to either a or b is no,  is it at least as likely as not (50 percent probability or greater) that the Veteran's sinusitis with rhinitis is related to the Veteran's active duty, to include his claimed exposure to toxins in the Persian Gulf?

The examiner must consider all of the evidence of record, including the Veteran's lay statements, February 2008 VA treatment records, and November 2008 service treatment records.  

A complete rationale for all opinions must be provided. If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

2.  After ensuring compliance with the development requested above, readjudicate the claims.  If any decision remains adverse, issue a supplemental statement of the case and afford an appropriate period of time for response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




